The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                April 25, 2019

                                2019COA59

No. 18CA0033, Bjornsen v. Board of County Commissioners —
Administrative Law — Colorado Sunshine Act — Open Meetings
Law — Colorado Open Records Act — Work Product — Work
Product Exceptions

     A division of the court of appeals interprets several provisions

of the Colorado Open Meetings Law (COML) and Colorado Open

Records Act (CORA). The division concludes that only certain types

of work product are excluded from the CORA’s definition of public

records and are therefore not open to public inspection. The

division also discusses, but does not resolve, whether there is an

emergency exception to the COML’s rules governing how local

public bodies can convene executive sessions.
COLORADO COURT OF APPEALS                                        2019COA59


Court of Appeals No. 18CA0033
Boulder County District Court No. 17CV215
Honorable Thomas F. Mulvahill, Judge


Kristin Bjornsen,

Plaintiff-Appellant,

v.

Board of County Commissioners of Boulder County and Frank Alexander, in
his official capacity as Executive Director of the Boulder County Housing
Authority,

Defendants-Appellees.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                 Division VII
                          Opinion by JUDGE ASHBY
                       Dunn and Rothenberg*, JJ., concur

                           Announced April 25, 2019


Kristin Bjornsen, Pro Se

Benjamin H. Pearlman, County Attorney, David Hughes, Deputy County
Attorney, Catherine (“Trina”) Ruhland, Assistant County Attorney, Boulder,
Colorado, for Defendants-Appellees


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2018.
¶1    Plaintiff, Kristin Bjornsen, filed claims alleging that

 defendants, the Board of County Commissioners of Boulder County

 (Board), and Frank Alexander, executive director of the Boulder

 County Housing Authority (BHCA), violated the Colorado Open

 Meetings Law (COML) and the Colorado Open Records Act (CORA).

 She alleged that the Board held executive sessions in violation of

 the COML and defendants improperly withheld documents she

 requested in violation of both the COML and the CORA.

¶2    The district court granted defendants summary judgment on

 the executive session claims and, after a hearing, ruled that

 defendants properly withheld the contested documents. Bjornsen

 appeals both the summary judgment and document disclosure

 rulings. We reverse the summary judgment, reverse two of the

 document disclosure rulings, affirm the court’s other rulings, and

 remand with directions.

                             I. Background

¶3    Bjornsen lived in Gunbarrel and was concerned about Boulder

 County authorizing an affordable housing development at the Twin

 Lakes Open Space. She requested public records related to the

 Board’s consideration of this issue under the CORA. Pursuant to

                                    1
 her request, defendants provided her with hundreds of pages of

 documents. However, defendants determined that some of the

 information Bjornsen sought was not subject to public disclosure

 under the CORA. Defendants therefore withheld some documents

 and redacted parts of others.

¶4    Bjornsen sued defendants, alleging that they wrongfully

 withheld certain documents, or parts of documents, under the

 CORA and the COML. She also alleged that the Board convened

 numerous executive sessions in violation of the COML. The district

 court bifurcated the case and addressed the executive session and

 document disclosure claims separately. Defendants moved for

 summary judgment on the executive session claims, while the

 document disclosure claims were set for a hearing.

¶5    Before the hearing, the district court granted defendants’

 summary judgment on the executive session claims. However, the

 court provided no explanation or analysis to support its ruling. It

 neither identified the undisputed facts nor explained the legal basis

 for granting summary judgment.

¶6    At the hearing, various witnesses testified, including Bjornsen.

 In a written order, the district court ruled that Bjornsen was not

                                   2
 entitled to any of the documents she claimed defendants wrongfully

 withheld or redacted.

¶7    Bjornsen appeals, arguing that the district court erred by (1)

 bifurcating the executive session and document disclosure claims;

 (2) granting defendants summary judgment on the executive

 session claims; and (3) ruling that she was not entitled to any of the

 withheld or redacted documents.

             II. District Court Properly Bifurcated the Case

¶8    Bjornsen argues that the district court violated C.R.C.P. 42(b)

 by bifurcating the case without making any findings. We see no

 reversible error.

¶9    C.R.C.P. 42(b) provides that trial courts may conduct separate

 trials on issues or claims brought in the same action “in

 furtherance of convenience, or to avoid prejudice, or when separate

 trials will be conducive to expedition or economy.” Trial courts have

 “broad discretion” to determine when bifurcation is appropriate

 under this rule. Gaede v. Dist. Court, 676 P.2d 1186, 1188 (Colo.

 1984). A trial court errs only when it abuses that discretion. See

 O’Neal v. Reliance Mortg. Corp., 721 P.2d 1230, 1232 (Colo. App.



                                   3
  1986). Ordering separate proceedings on different claims is an

  abuse of discretion if it “virtually assures prejudice to a party.” Id.

¶ 10   In granting defendants’ motion to bifurcate, the district court

  did not make any findings or explain its ruling. We agree with

  Bjornsen that the district court should have explained why

  bifurcating the claims was proper under C.R.C.P. 42(b). See

  Sutterfield v. Dist. Court, 165 Colo. 225, 231, 438 P.2d 236, 240

  (1968) (Trial court’s severance of claims was improper because

  court “made no finding that any of the conditions permitting

  separate trials of properly joined claims were present” under

  C.R.C.P. 42(b).).

¶ 11   However, we will not disturb a trial court’s ruling unless it

  affected the substantial rights of the parties. C.R.C.P. 61. And

  Bjornsen’s opening brief fails to sufficiently explain how the

  bifurcation affected her substantial rights. She argues that the

  bifurcation “created a presumption – and possible predisposition –

  toward summary judgment [and] caused or contributed to: a delay

  in the case’s resolution; failure of settlement discussions; and the

  exclusion of interrelated evidence at the . . . hearing.” She also

  argues that the bifurcation caused her pro bono attorney to

                                     4
  withdraw from representing her. But she does not explain how the

  bifurcation caused these things to happen, nor does she identify the

  evidence that she would have otherwise introduced at the hearing.

  Such conclusory arguments are insufficient to establish that her

  substantial rights were violated. See Harner v. Chapman, 2012
COA 218, ¶ 37 (lack of substantive argument that evidentiary

  “irregularities” prejudiced plaintiff precluded relief), rev’d on other

  grounds, 2014 CO 78.

        III. District Court Erred by Granting Summary Judgment

¶ 12   Bjornsen next argues that the district court erred by granting

  defendants summary judgment on her claims that the Board

  convened executive sessions in violation of the COML. We review

  the district court’s ruling de novo, see Campaign Integrity Watchdog

  v. Coloradans for a Better Future, 2016 COA 56M, ¶ 12, and agree

  with Bjornsen.

¶ 13   Summary judgment is a drastic remedy that is appropriate

  only if the material facts are undisputed and establish that the

  moving party is entitled to judgment as a matter of law. C.R.C.P.

  56(c); Westin Operator, LLC v. Groh, 2015 CO 25, ¶¶ 19, 21. The

  burden is on the moving party to establish that summary judgment

                                      5
  is appropriate. See Meyer v. State Dep’t of Revenue, 143 P.3d 1181,

  1184 (Colo. App. 2006). All doubts must be resolved against the

  moving party and the nonmoving party is entitled to the benefit of

  all favorable inferences that may be fairly drawn from the

  undisputed facts. See Westin Operator, LLC, ¶ 20.

¶ 14   When ruling on a summary judgment motion, a court may

  consider only sworn or certified evidence. See C.R.C.P. 56(e); Cody

  Park Prop. Owners’ Ass’n, Inc. v. Harder, 251 P.3d 1, 4 (Colo. App.

  2009).

¶ 15   The COML requires that if a quorum of a local public body,

  such as the Board here, meets to discuss public business or take

  any formal action, that meeting shall be open to the public. § 24-6-

  402(2)(b), C.R.S. 2018. However, a local public body can, for

  limited reasons and under certain circumstances, convene an

  executive session that is not open to the public. § 24-6-402(4).

  Executive sessions can be convened “only at a regular or special

  meeting” and only for a purpose enumerated in the COML. Id.

  These purposes include receiving legal advice from an attorney on

  specific legal questions and discussing the purchase, acquisition,



                                    6
  lease, transfer, or sale of any real, personal, or other property.

  § 24-6-402(4)(a), (b).

¶ 16   Entering into executive session requires the vote of two-thirds

  of the quorum of the local public body present. § 24-6-402(4).

  Before starting the executive session, the local public body must

  also announce the topic for discussion in the session with as much

  detail as possible without compromising the purpose of meeting in

  private. Id. Discussions that occur in executive session must be

  electronically recorded unless they are protected by attorney-client

  privilege. § 24-6-402(2)(d.5)(II)(A), (B). If an executive session is

  convened improperly, the record of the session is open to the

  public. See Gumina v. City of Sterling, 119 P.3d 527, 531 (Colo.

  App. 2004).

¶ 17   Bjornsen’s complaint alleged that the Board violated the COML

  by repeatedly convening executive sessions without first

  announcing the topic to be discussed and failing to electronically

  record them. The complaint identified several specific dates and

  times at which these alleged violations occurred. Based on these

  alleged violations, Bjornsen asked for (1) a declaratory judgment

  that the Board had repeatedly violated the COML and (2) injunctive

                                      7
  relief ordering the Board to comply with certain practices going

  forward.

¶ 18   In their motion to the district court, defendants argued that

  they were entitled to summary judgment on alternative grounds.

  First, they argued that the Board’s executive sessions always

  complied with the COML. Second, they argued that the declaratory

  and injunctive relief Bjornsen sought was not available as a matter

  of law.

¶ 19   We have no idea on what grounds the district court granted

  summary judgment because the court made no findings and

  provided no analysis. C.R.C.P. 52 does not require that courts

  make findings of fact and conclusions of law when ruling on

  summary judgment. But the comment to that rule states that “even

  where findings and conclusions are not required, the better practice

  is to explain in a decision on any contested, written motion the

  court’s reasons for granting or denying the motion.” C.R.C.P.

  52 cmt. And where, as here, the motion articulated alternative

  bases on which the court could grant summary judgment and the

  opposing party was pro se, we strongly discourage granting

  summary judgment without factual findings or analysis.

                                    8
¶ 20   Nevertheless, because we review summary judgment rulings

  de novo, the district court’s failure to make findings or articulate its

  rationale does not abrogate our responsibility to review whether

  summary judgment was appropriate. And we conclude that

  summary judgment was not appropriate.

                           A. COML Violations

¶ 21   The undisputed facts did not establish that the executive

  sessions identified by Bjornsen complied with the COML. As

  mentioned above, a court can consider only sworn or certified facts

  when evaluating a motion for summary judgment. See C.R.C.P.

  56(e); Cody Park Prop. Owners’ Ass’n, Inc., 251 P.3d at 4. We must

  disregard unsworn exhibits or documents attached to motions, as

  well as unsworn exhibits or documents attached to an unverified

  complaint.

¶ 22   Defendants submitted hundreds of pages of documents in

  support of their motion for summary judgment. But the vast

  majority of these were not sworn statements. The only sworn or

  certified evidence defendants submitted was a ten-page joint

  affidavit from three county employees.



                                     9
¶ 23   Similarly, Bjornsen supported her response to defendants’

  motion by referring to her complaint, the exhibits attached to it,

  and a single email attached to her response to defendants’ motion.

  But none of the documents Bjornsen relied on were proper

  summary judgment evidence because they were all unsworn and

  uncertified.1

¶ 24   Consequently, we are left to determine whether the facts set

  out in defendants’ joint affidavit established that the Board’s

  executive sessions complied with the COML. We conclude that they

  do not.

¶ 25   The joint affidavit did not address the individual executive

  sessions that Bjornsen alleged violated the COML. Instead, the

  affidavit described the Board’s general practices during the period of

  the contested executive sessions and stated that the Board always

  followed those general practices. It further stated that “upon

  information and belief” those general practices were followed for



  1 After the court granted the defendants’ summary judgment
  motion, Bjornsen filed a motion to reconsider and attached an
  affidavit to that motion. But because we reverse the district court’s
  summary judgment order, we need not address her motion to
  reconsider or any evidence attached to it.
                                    10
  each of the meetings that were alleged to be noncompliant with the

  COML.

¶ 26   Significantly, the affidavit stated that it was the Board’s

  general practice to convene an executive session after announcing

  its topic at a regular or special meeting, citing to the provision of

  the COML that authorized the session, and voting to approve the

  session. But the affidavit also stated:

             In the rare and unavoidable event that an
             executive session is necessary prior to the
             ability of the [Board] to convene during a
             Public Meeting and the [Board] must hold an
             executive session without prior notice, the
             [Board] will then give full and proper notice of
             the executive session . . . at the next regular or
             special meeting.

¶ 27   We understand this to mean that one of the Board’s general

  practices was to convene executive sessions outside of a regular or

  special meeting, without announcing the topic or otherwise noticing

  the session beforehand, if doing so was “unavoidable” and

  “necessary.” We conclude that this practice violated the COML’s

  requirements that executive sessions be convened only at regular or

  special meetings and only after the topic is announced in as much

  detail as possible. See § 24-6-402(4).


                                     11
¶ 28   Citing to Lewis v. Town of Nederland, 934 P.2d 848 (Colo. App.

  1996), defendants suggest that there is an emergency exception

  that is applicable to executive sessions. But Lewis did not address

  executive sessions and defendants do not develop this argument or

  explain how the Board’s practices would fall within such an

  exception if one even exists. 2 We therefore do not address this


  2 We recognize that, in Arkansas Valley Publishing Co. v. Lake
  County Board of County Commissioners, 2015 COA 100, ¶ 21,
  another division of this court suggested, in dictum, that an
  executive session called without notice due to an emergency is “a
  recognized exception to the twenty-four-hour notice requirement” in
  section 24-6-402(2)(c), C.R.S. 2018 (requiring posting of the
  anticipated agenda of the meeting in a public place at least
  twenty-four hours before the meeting is to be held). We are
  unaware of any such “emergency exception” in the COML.

  The Arkansas Valley division cited Gumina v. City of Sterling, 119
P.3d 527, 531 (Colo. App. 2004), and Lewis v. Town of Nederland,
  934 P.2d 848, 851 (Colo. App. 1996), for this proposition. However,
  Gumina considered the issue of when a local public body may
  convene an executive session. It did not address the so-called
  “emergency exception” proposed by the Board in this case. The
  Lewis division construed a local ordinance that permitted the
  Nederland Board of Trustees to meet
             in the event of an emergency that requires the
             immediate action of the Board of Trustees in
             order to protect the public health, safety, and
             welfare of the residents of Nederland . . .
             provided however, any action taken at an
             emergency meeting shall be effective only until
             the first to occur of (a) the next regular

                                   12
  issue. See Taylor v. Taylor, 2016 COA 100, ¶ 13 (declining to

  address conclusory contention unsupported by substantial

  argument).

¶ 29   Resolving all inferences against defendants, as we must on

  summary judgment, we conclude that the affidavit did not establish

  that the Board convened executive sessions in compliance with the

  strict requirements of the COML. Based on this conclusion,

  defendants were not entitled to summary judgment on the ground

  that the undisputed material facts established that they complied at

  all times with the COML.

¶ 30   We are not persuaded otherwise by defendants’ arguments

  that (1) they need not strictly comply with the COML’s executive

  session provisions and (2) they cured any COML violation that did



            meeting, or (b) the next special meeting of the
            Board at which the emergency issue is on the
            public notice of the meeting.
  Lewis, 934 P.2d at 850. The Lewis division observed that (1) the
  COML has no express language permitting the manner in which its
  requirements would apply in emergency situations and (2) local
  ordinances in conflict with state laws are void. But the division
  noted “that plaintiff has not appealed the trial court’s determination
  that an emergency existed,” and simply found “no true conflict”
  between the COML and the Nederland ordinance. Id. at 851.
  Neither Gumina nor Lewis recognized an emergency exception in
  the COML.
                                    13
  occur under Colorado Off-Highway Vehicle Coalition v. Colorado

  Board of Parks and Outdoor Recreation, 2012 COA 146. First,

  Gumina made clear that local public bodies must strictly comply

  with the COML’s requirements for convening executive sessions.

  Gumina, 119 P.3d at 530 (“We conclude that because the [local

  public body] did not strictly comply with the requirements for

  convening an executive session, the two sessions were open

  meetings subject to the public disclosure requirements of [COML].”).

¶ 31   Second, defendants’ reliance on Colorado Off-Highway Vehicle

  Coalition is misplaced. In that case, another division of this court

  held that a public body could cure an improperly convened

  executive session by holding a subsequent meeting that was open to

  the public to consider the matters discussed in the executive

  session. Id. at ¶ 33. But the subsequent meeting must not be a

  mere rubber stamping of the decision made in the improperly

  convened executive session. Id.

¶ 32   Defendants’ affidavit did not establish that they cured any

  improperly convened executive sessions by discussing the subject

  matter of those sessions at a later meeting that was open to the

  public. Instead, the affidavit stated that after convening a

                                    14
  non-COML-compliant executive session, the Board would merely

  retroactively notice it at the next public meeting. But under

  Colorado Off-Highway Vehicle Coalition, retroactive notice does not

  cure an improperly convened executive session. Id.

                   B. Declaratory and Injunctive Relief

¶ 33   We also disagree with defendants’ arguments that they were

  entitled to summary judgment because the relief Bjornsen

  requested was unavailable to her as a matter of law. Defendants

  argue that Bjornsen was not entitled to declaratory relief because

  such relief is not an available remedy for a COML violation. It is

  true that the COML does not mention declaratory relief. But

  C.R.C.P. 57 provides that declaratory relief is available in a wide

  variety of circumstances, including those here. Under the rule,

  “[a]ny person . . . whose rights, status or other legal relations are

  affected by a statute . . . may have determined any question of

  construction or validity arising under the . . . statute.” C.R.C.P.

  57(b). The rule also states that “[n]o action or proceedings shall be

  open to objection on the ground that a declaratory judgment or

  decree is prayed for.” C.R.C.P. 57(a).



                                     15
¶ 34   Bjornsen’s action here is certainly one to determine her

  statutory legal rights under the COML. And defendants cannot

  object to her action on the ground that she seeks declaratory relief.

  Id. She was therefore free to pursue declaratory relief for the

  alleged COML violations.

¶ 35   Defendants’ arguments that Bjornsen was not entitled to

  injunctive relief also fail. The COML specifically authorizes courts

  to “issue injunctions to enforce the purposes of [COML] upon

  application by any citizen of this state.” § 24-6-402(9)(b).

  Defendants argue that Bjornsen was not entitled to injunctive relief

  because the undisputed facts established that they complied with

  the COML. But, as we discussed above, they did not. 3

¶ 36   We therefore conclude that defendants were not entitled to

  summary judgment on the grounds asserted in their summary

  judgment motion and the district court erred by ruling otherwise.



  3 We need not decide whether Bjornsen may have been entitled to
  all of the specific injunctive relief that she requested in her
  complaint. But we conclude on the basis of the discussion above
  that she may have been entitled to some of it. And that is enough
  to establish that granting defendants’ summary judgment motion
  because Bjornsen was not entitled to any injunctive relief was
  improper.
                                    16
                    IV. Document Disclosure Claims

¶ 37   Bjornsen also challenges several of the district court’s rulings

  that the Board properly withheld or redacted various documents.

  We address each of these arguments separately and conclude that

  two of them warrant relief.

                A. “Your Opinion Matters” Draft Emails

¶ 38   Bjornsen argues that the district court erred by ruling that

  defendants properly withheld drafts of an email that was eventually

  sent to the public by Frank Alexander, the unelected executive

  director of the BHCA. The district court ruled that these drafts

  were work product and therefore not a public record subject to

  disclosure under the CORA.

¶ 39   We review the district court’s factual findings for clear error,

  see E-470 Pub. Highway Auth. v. 455 Co., 3 P.3d 18, 22 (Colo.

  2000), but review the construction and application of the CORA de

  novo, see Harris v. Denver Post Corp., 123 P.3d 1166, 1170 (Colo.

  2005). We conclude that the district court erred by ruling that the

  draft emails here were not public records.

¶ 40   The CORA provides that public records shall be open to public

  inspection. § 24-72-203(1)(a), C.R.S. 2018. “Public records” means

                                    17
  “all writings made, maintained, or kept by [a] political subdivision of

  the state . . . for use in the exercise of functions required or

  authorized by law or administrative rule or involving the receipt or

  expenditure of public funds.” § 24-72-202(6)(a)(I), C.R.S. 2018.

¶ 41   Not included in the CORA’s definition of public records are

  certain kinds of work product. The CORA defines work product in

  section 24-72-202(6.5)(a):

             “Work product” means and includes all intra-
             or inter-agency advisory or deliberative
             materials assembled for the benefit of elected
             officials, which materials express an opinion or
             are deliberative in nature and are
             communicated for the purpose of assisting
             such elected officials in reaching a decision
             within the scope of their authority.

¶ 42   The two kinds of work product that are excluded from the

  definition of public records and are therefore not open to public

  inspection are (1) work product in “the correspondence of elected

  officials,” § 24-72-202(6)(a)(II)(A); and (2) work product “prepared for

  elected officials,” § 24-72-202(6)(b)(II).

¶ 43   The draft emails at issue here were prepared by BHCA staff at

  the direction of Alexander. He asked his staff to draft an email that

  he would eventually send out to the public encouraging citizens to


                                      18
  participate in upcoming meetings about the proposed Twin Lakes

  affordable housing development. At the hearing, when asked who

  directed him to send out the email, the following exchange

  occurred.

              [Alexander]: Well, it’s my decision as the
              department head to send out the email. But
              on behalf of the board of county
              commissioners, this particular project has
              been a very high visibility project. The most
              visible of all affordable housing projects I’ve
              been involved with in my 25-plus year career.

              And because of the nature of the sensitivity
              and the involvement of the public, the board of
              county commissioners really wanted to hear
              from all sides on this issue and ensure that
              the planning commission did as well, and
              ensure that the applicant, which was the
              housing authority, had a fair hearing as well
              as all members of the public.

              ....

              [Defendants’ Counsel]: So was the email
              drafted for the benefit of the elected officials?

              [Alexander]: Yes.

¶ 44   Based on this testimony, the drafts qualified as work product

  because they were “assembled for the benefit of elected officials.”

  § 24-72-202(6.5)(a). The goal of sending an email to the public was



                                      19
  to help the county commissioners resolve a contentious issue. And

  the drafts were the first step in this process.

¶ 45   But as discussed above, only two categories of work product

  are excluded from the CORA definition of public records: (1) work

  product in the correspondence of elected officials, § 24-72-

  202(6)(a)(II)(A); and (2) work product “prepared for elected officials,”

  § 24-72-202(6)(b)(II).

¶ 46   The drafts were not part of the correspondence of elected

  officials; there was no evidence that the elected county

  commissioners ever sent or received them. And although Alexander

  testified that the drafts were prepared “for the benefit of [the county

  commissioners],” he did not testify that they were prepared for the

  county commissioners. Instead, he testified that he asked his staff

  to prepare the drafts for him because he thought they might be

  helpful for the commissioners. The commissioners did not ask for

  the drafts and the drafts were not sent to the county

  commissioners. Ultimately, Alexander sent an email to the public

  which was based on the drafts that his staff had prepared for him

  at his direction. Under these circumstances, we conclude that the

  drafts were prepared for Alexander, an unelected appointee. Thus,

                                     20
  although the drafts were work product under section 24-72-

  202(6.5)(a), they were not prepared for an elected official under

  section 24-72-202(6)(b)(II). The drafts therefore constituted public

  records that Bjornsen was entitled to inspect.

                    B. Redacted Commissioner Emails

¶ 47   Bjornsen next challenges the district court’s ruling that

  defendants properly redacted five emails she requested under the

  CORA and the COML. She argues that the district court made

  factual findings that were clearly erroneous. We agree that the

  district court made clearly erroneous factual findings. But we

  conclude that these errors affected only the court’s ruling that the

  redactions were proper under the COML. We therefore reverse that

  ruling and affirm the court’s ruling that the redactions were proper

  under the CORA.

¶ 48   In ruling that the redactions were proper under both statutes,

  the district court found that all five emails in question were among

  staff, not the elected county commissioners. As the district court

  wrote in its order:

             The County called Deputy County
             Commissioner Michelle Krezek who testified
             that the redacted correspondence occurred

                                    21
             only between Boulder County staff members,
             that there were no emails between Boulder
             County Commissioners, and that the emails
             were sent prior to any decision-making by the
             Commissioners (elected officials). The Court’s
             in camera review of the emails confirms Ms.
             Krezek’s testimony

             ....

             Even a cursory review of the emails shows that
             there was no discussion among or between
             elected officials.

¶ 49   This was clear error. The emails containing the redactions

  were not communications between only staff. Four of the five

  emails were sent from a commissioner to at least one other

  commissioner. And the fifth was sent from a commissioner to a

  recipient who appeared to be county staff.

¶ 50   However, we conclude that this error does not require us to

  reverse the district court’s ruling that the redactions were proper

  under the CORA. As explained above, the CORA provides that local

  public bodies may withhold work product from public disclosure if

  it is either part of the correspondence of elected officials or prepared

  for elected officials. § 24-72-202(6)(b)(II). The district court held

  that the redactions were work product that was prepared for elected

  officials, conclusions that Bjornsen does not challenge on appeal.

                                     22
  (“The emails reflect materials, including advisory and deliberative

  materials from employees, gathered for elected officials in advance

  of their decision regarding the Twin Lakes Proposal. Moreover,

  many of the redacted portions of these emails also likely fall under

  the definition of notes and memoranda relating to and serving as

  background information for the elected officials.”). The senders’ and

  recipients’ identities were irrelevant to this holding. Therefore, the

  district court’s clearly erroneous identification of the senders and

  recipients did not affect the propriety of the court’s ruling that the

  redactions were proper under the CORA. If anything, had the

  district court properly identified the senders and recipients of the

  emails in question as including elected commissioners, the court

  would have had an alternative ground on which to uphold the

  redactions (as work product in the correspondence of elected

  officials).

¶ 51    In contrast, the district court’s clearly erroneous factual

  findings do require us to reverse its ruling that the redactions were

  proper under the COML. The COML requires that all meetings of a

  quorum of a local public body to discuss public business or take

  formal action be open to the public. § 24-6-402(2)(b). This applies

                                     23
  to elected officials’ use of “electronic mail to discuss pending

  legislation or other public business among themselves.” § 24-6-

  402(2)(d)(III).

¶ 52    The district court held that the redacted material did not

  constitute public meetings under the COML because “[e]ven a

  cursory review of the emails shows that there was no discussion

  among or between elected officials.” The district court was wrong,

  as discussed above. And because the court relied on this clearly

  erroneous factual finding in ruling that the redacted material did

  not constitute a public meeting, we must reverse this ruling. On

  remand, the district court should make new factual findings

  supported by the record and determine whether, in light of those

  findings, the redactions were proper under the COML.

                       C. Gunbarrel Zoning Notes

¶ 53    Bjornsen also argues that the district court erred by ruling

  that she was not entitled to a privilege log for the “Gunbarrel Zoning

  Notes” document that defendants withheld under attorney-client

  privilege. We disagree.

¶ 54    Privileged information, including information falling under the

  attorney-client privilege, is not subject to public inspection under

                                     24
  the CORA. § 24-72-204(3)(a)(IV), C.R.S. 2018. The attorney-client

  privilege extends only to matters (1) communicated by or to the

  client in the course of gaining counsel, advice, or direction about

  the client’s rights or obligations; and (2) under circumstances giving

  rise to a reasonable expectation that the statements will be treated

  as confidential. Black v. Sw. Water Conservations Dist., 74 P.3d
462, 467 (Colo. App. 2003). The party claiming the privilege has

  the burden of establishing that it applies. Id.

¶ 55   At the hearing, the deputy county attorney testified that he

  authored the Gunbarrel Zoning Notes document to provide his

  clients, the county commissioners, with legal advice. He further

  testified that he shared the document only with his clients and that

  he did so with the reasonable expectation that it would remain

  confidential. Bjornsen presented no evidence to the contrary, and

  the district court relied on this testimony in ruling that the

  document was protected from disclosure by attorney-client

  privilege.

¶ 56   Bjornsen argues that the deputy county attorney’s testimony

  was insufficient to establish that the privilege applied. She

  suggests, without evidence, that the document was shared with

                                    25
  people other than the deputy county attorney’s clients, which

  meant that there was no reasonable expectation that the document

  would remain confidential. She claims that the only way to

  establish that the document was not shared beyond the deputy

  county attorney and his clients was to provide her with the

  document’s privilege log, which would have presumably showed

  whether parties other than the clients accessed the document.

¶ 57   Bjornsen provides no authority, and we are aware of none, for

  the proposition that disclosing a privilege log is the only way to

  establish that a document was not shared beyond an attorney and

  the attorney’s clients. Absent such authority, we conclude that the

  deputy county attorney’s testimony, given under oath, that only his

  clients viewed the document was sufficient.

             D. Alleged Nondisclosure of Witness Testimony

¶ 58   Finally, Bjornsen contends that the district court erred by

  denying her motion, filed seven days after the hearing, arguing that

  defendants failed to disclose that two witnesses would testify about

  specific topics. Like defendants, we question whether Bjornsen’s

  failure to raise this issue until a week after the hearing waived her

  ability to challenge any lack of disclosure. But we need not resolve

                                    26
  that question. Even if Bjornsen did not waive this issue, she has

  failed to explain how the lack of disclosure prejudiced her. She

  states only that the lack of disclosure surprised her, leaving her

  with no opportunity to prepare questions or defend herself.

  Because she does not explain how the lack of disclosure “materially

  prejudiced [her] case,” we perceive no error. Mullins v. Med. Lien

  Mgmt., Inc., 2013 COA 134, ¶ 43 (no error in allowing undisclosed

  witness to testify because aggrieved party did not argue that

  nondisclosure materially prejudiced his case).

                               V. Conclusion

¶ 59   The summary judgment in favor of defendants on Bjornsen’s

  executive session claims is reversed. The district court’s order

  denying Bjornsen access to the “Your Opinion Matters” draft emails

  is also reversed, along with its ruling upholding the redactions to

  the commissioner emails under the COML. The remainder of the

  district court’s order is affirmed.

¶ 60   The case is remanded to the district court with directions to

  conduct further proceedings on Bjornsen’s executive session claims

  consistent with this opinion. We also direct the district court to

  reconsider whether the redactions to the commissioner emails were

                                        27
proper under the COML. The court may conduct whatever further

proceedings it deems necessary to make new factual findings

supported by the record and determine whether, in light of those

findings, the redactions were proper under the COML.

     JUDGE DUNN and JUDGE ROTHENBERG concur.




                                28